DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 was filed after the mailing date of the Notice of Allowance on 2/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The remainder of the Action below is reiterated from the Notice of Allowance mailed 2/18/2022

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/13/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Levine on 2/7/2022.
The application has been amended as follows:

Abstract:
An end effector provides one up assembly drilling through mated components, including a panel, by preloading the components 

Claims:
1. An end effector adapted to secure and drill through a pair of components in a one up assembly under clamp loads to avoid separation of the components for deburring after drilling, the end effector comprising:
a single planar face from which extend a vacuum chute, an expansible clamp holster, and an automated drilling head including a drill, 
a solitary expansible clamp dispenser comprising an opening through the face, the solitary expansible clamp dispenser being configured to insert, expand, and remove expansible clamps into and out of pre-drilled pilot holes in the components during drilling of fastener holes in the components
wherein the end effector is programmed to execute an automated sequence comprising:
dispensing, from the expansible clamp holster via the solitary expansible clamp dispenser 
torquing, via the solitary expansible clamp dispenser, the expansible clamps in the pre-drilled pilot holes to temporarily clamp the components together at selective portions of the components,
drilling, via the automated drilling head, the fastener holes in the components adjacent the expansible clamps,
untorquing, via the solitary expansible clamp dispenser, the expansible clamps, and
removing, via the solitary expansible clamp dispenser 

10. A system comprising:
a plurality of electronically programmable end effectors programmed to sequentially preload and drill selective portions of a workpiece comprising two components to be joined, each of the end effectors including a single planar face from which extend a vacuum chute, an expansible clamp holster, and a drilling head having a drill, 
a solitary expansible clamp dispenser comprising an opening through the face, the solitary expansible clamp dispenser configured to insert, expand, and remove expansible clamps into and out of pre-drilled pilot holes in the selective portions during a one up assembly for drilling of fastener holes in the two components, 
wherein each of the end effectors has the expansible clamp holster configured to automatically dispense and retrieve expansible clamps into and from the solitary expansible clamp dispenser to transiently preload together a portion of the two components under a predetermined force during each instance of an automated drilling of a fastener hole in the two components, and
wherein each of the end effectors is programmed to execute an automated sequence comprising:
dispensing, from the expansible clamp holster via the solitary expansible clamp dispenser, the expansible clamps into the pre-drilled pilot holes;
torquing, via the solitary expansible clamp dispenser, the expansible clamps in the pre-drilled pilot holes to temporarily clamp the components together;
drilling, via the automated drilling head, the fastener holes in the components adjacent the expansible clamps;
untorquing, via the solitary expansible clamp dispenser, the expansible clamps; and
removing, via the solitary expansible clamp dispenser, the expansible clamps from the pre-drilled pilot holes during the drilling of the fastener holes in the components.

19. A method of providing a one up assembly of an aircraft wing skin to a plurality of wing rib and/or spar structures using the end effector of claim 1, the method comprising the steps of:
providing a wing skin and an aircraft wing box having exposed wing rib and/or spar structures;
pre-drilling pilot holes in the wing skin;
applying the wing skin to the wing rib and/or spar structures;
applying [[a]] the programmable end effector having [[a]] the drill head and [[a]] the expansible clamp dispenser to an exterior of the wing skin;
using the end effector to identify a first pilot hole in the wing skin adjacent an initial fastener hole location for installation of a first expansible clamp;
using the end effector dispenser to temporarily insert an expansible clamp into the first pilot hole;
using the end effector to torque the expansible clamp after insertion to achieve a predetermined force between the wing skin and rib and/or spar structures;
identifying additional desired locations of fastener holes immediately adjacent the first pilot hole;
using the end effector to drill a first set of fastener holes immediately adjacent the first pilot hole;
using the end effector to untorque and remove the expansible clamp;
successively indexing the end effector to a next position to drill additional sets of fastener holes in next desired locations;
whereby [[an]] the aircraft wing skin may be secured to [[an]] the interior wing rib and/or spar structures and drilled under a clamp load sufficient to avoid in-process wing panel separations for deburring, cleaning, and sealing.
20.  The method of claim 19, further including steps of cleaning and sealing the wing skin prior to installation of the wing skin over the wing rib and/or spar structures.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cole et al. (as modified by Sarh and Kelley et al.) is considered the closest art of record. However, Cole et al. does not disclose the end effector having a single planar face from which extend a vacuum chute, an expansible clamp holster, and an automated drilling head including a drill, and also a solitary expansible clamp dispenser comprising an opening through the face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726